     Case 4:13-cr-00182-O Document 115 Filed 11/19/20                Page 1 of 2 PageID 376



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

UNITED STATES OF AMERICA,                              '
                                                       '
                       Plaintiff,                      '
                                                       '
v.                                                     '      Criminal Action No. 4:13-cr-182-O
                                                       '
JESSICA NICOLE WEATHERREAD (03),                       '
                                                       '
                       Defendant.                      '

                                              ORDER

        Before the Court are Jessica Weatherread’s Motion for Early Termination of Supervised

Release and the Government’s response. ECF Nos. 112, 114. Weatherread has served over one

year of her three-year term of supervised release and has approximately 15 months remaining to

serve. The Government reports that Weatherread “has been in compliance with no violations

reported during her time on supervised release.” ECF No. 114 at 2. “Weatherread has complied

with all restitution payments while on supervised release but still has an outstanding balance [and]

. . . will most likely have an outstanding balance even if [she] serves her entire supervised release

term.” Id. For this reason, the Government has not recommended early termination of supervised

release. Rather, the Government “takes no position and leaves it to the Court’s discretion on

whether to grant the defendant’s motion . . . .” Id. at 3.

        Considering Weatherread’s compliance with the conditions of supervised release and in

the interest of justice, her Motion for Early Termination (ECF No. 112) is GRANTED.

Weatherread’s term of supervised release is hereby terminated. See 18 U.S.C. § 3583(e)(1).

        Weatherread shall cooperate with the Probation Department with regard to any processing

necessary to complete the discharge of her term of supervised release.
  Case 4:13-cr-00182-O Document 115 Filed 11/19/20                   Page 2 of 2 PageID 377



       This order does not relieve Jessica Weatherread of her responsibility to make periodic

restitution payments as set forth in the restitution and conditions of supervised release sections of

the Court’s judgment. Such payments must be made until the full amount of the restitution ordered

by the Court is paid.

       The Clerk of Court shall transmit copies of this order to Jessica Weatherread, the U.S.

Attorney’s Office, the U.S. Probation Department, and the U.S. Marshals Service.

       SO ORDERED this 19th day of November, 2020.



                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE




                                                 2
